                          1:20-cv-01213-JES # 12         Page 1 of 7
                                                                                                   E-FILED
                                                                    Friday, 30 October, 2020 03:25:00 PM
                                                                             Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

ANTHONY PHILIPPE,                           )
  Plaintiff,                                )
                                            )
   vs.                                      )        No. 20-1213
                                            )
CORRECTIONAL OFFICER HARMS,                 )
et. al.,                                    )
    Defendants.                             )

                                  MERIT REVIEW ORDER

JAMES E. SHADID, U.S. District Judge:

         This cause is before the Court for merit review of the Plaintiff’s complaint. The

Court is required by 28 U.S.C. §1915A to “screen” the Plaintiff’s complaint, and through

such process to identify and dismiss any legally insufficient claim, or the entire action if

warranted. A claim is legally insufficient if it “(1) is frivolous, malicious, or fails to state

a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant

who is immune from such relief.” 28 U.S.C. §1915A.

         Plaintiff, a pro se prisoner, alleges Defendants Sergeant John Doe, Lieutenant John

Doe, and Correctional Officers Harms, Tkach, and Prater violated his constitutional

rights at Pontiac Correctional Center. Plaintiff suffers seizures due to epilepsy. On

March 10, 2020, Plaintiff was moved to Gallery 1, Cell 22, which is the last cell at the end

of the wing. The cell has a steel door instead of bars and the only way an officer can see

in the cell is to look through a small opening with a flashlight. In addition, Plaintiff was

not assigned a roommate and the cell did not have a panic button.


                                                1
                          1:20-cv-01213-JES # 12       Page 2 of 7




       Plaintiff told Defendant Harms he could not be in the cell due to his seizures and

he showed the Defendant his “medical permit” stating he was epileptic. (Comp., p. 5).

Nonetheless, Plaintiff was left in the cell.

       Plaintiff again alerted other officers including Defendant Prater that he should

not be assigned to the cell because it was dangerous for him, but no action was taken.

       On the morning of March 11, 2020, Plaintiff did not feel well when he woke up

and felt he might have a seizure. Plaintiff yelled to Defendant Tkach to let him know.

The officer heard Plaintiff yelling but took no action. About a half hour later, Plaintiff

had a seizure. When it stopped, Plaintiff was on the floor of his cell and paralyzed from

the neck down. Plaintiff said he yelled for an hour to get attention.

       Defendants Harris and Tkach eventually responded and then called Defendants

Lieutenant John Doe and Sergeant John Doe who “called a code and got the nurse

there.” (Comp., p. 6). Plaintiff was taken to the Health Care Unit where a doctor

prescribed medication and moved Plaintiff to a medical cell. Plaintiff says he recovered

over the course of the day and he was able to walk by late afternoon. The doctor

released Plaintiff from the medical unit and told Plaintiff he could not be housed behind

a steel door in the future. Instead, Plaintiff should only be in cells with bars and on the

bottom floor. Plaintiff is requesting damages.

       Plaintiff has adequately alleged the Defendants violated his Eighth Amendment

rights when they were deliberately indifferent to his serious medical condition. To

prevail on his claim, Plaintiff will need to demonstrate two elements: “(1) he suffered

from an objectively serious medical condition; and (2) the defendants knew about his

                                               2
                              1:20-cv-01213-JES # 12              Page 3 of 7




condition and the substantial risk of harm it posed, but disregarded that risk.” Fox v.

Brown, 2020 WL 5983180, at *11 (S.D.Ind. Oct. 8, 2020), citing Petties v. Carter, 836 F.3d

722, 727–28 (7th Cir. 2016). Plaintiff has alleged the Defendants knowingly kept him in

a cell which was dangerous for his condition and did not provide proper monitoring

during this time.

        However, Plaintiff has not clearly stated a claim against each of the named

Defendants. Plaintiff has alleged Correctional Officers Harms, Tkach, and Prater knew

he was in the closed cell and knew he was epileptic. However, Plaintiff’s only claims

against the two John Doe Defendants is they were called to his cell and immediately

notified the Health Care Unit that Plaintiff needed medical attention. Therefore, based

on the claims in the complaint, neither Defendant was deliberately indifferent to

Plaintiff’s condition. The Court will dismiss both John Doe Defendants.

        If Plaintiff had advised either the Sergeant or Lieutenant about his condition and

his need to move cells before his seizure, he should file a proposed amended complaint

including this information.1

        The Court also notes Plaintiff says he has not completed the grievance process as

required. See 42 U.S.C. 1997e(a). However, Plaintiff says he has exhausted all available

administrative remedies because he filed three emergency grievances and did not

receive any response. If appropriate, exhaustion is an issue better addressed in a

motion for summary judgment.



1
 Any proposed amended complaint must stand complete on its own, include all claims against all Defendants, and
must not refer to any previous complaint.

                                                       3
                          1:20-cv-01213-JES # 12        Page 4 of 7




       Plaintiff has also filed a motion asking for the Court to find an attorney to

represent him. [2]. Plaintiff is advised he has no constitutional right to the appointment

of counsel, and the Court cannot require an attorney to accept pro bono appointment in a

civil case.

       In considering Plaintiff’s motion, the Court must ask two questions: “(1) has the

indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

precluded from doing so; and if so, (2) given the difficulty of the case, does the plaintiff

appear competent to litigate it himself?” Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007),

citing Farmer v. Haas, 990 F.2d 319, 322 (7th Cir. 1993).

       Plaintiff has provided a list of attorneys he has contacted without success.

However, Plaintiff’s complaint clearly states his claims and how the surviving

Defendants were involved. Plaintiff will be able to obtain relevant medical records

during discovery. Plaintiff should also be able to testify personally to his attempts to

obtain help, the responses he received, and his seizure. All of which can be used to

show evidence of deliberate indifference. See Ledford v. Sullivan, 105 F.3d 354, 358 (7th

Cir. 1997)(expert testimony not necessarily required to establish deliberate indifference).

       In addition, the Court will enter a scheduling order in this case after Defendants

are served which provides information to assist a pro se litigant, and requires the

exchange of initial, relevant discovery. Based on the evidence before the Court,

Plaintiff’s motion is denied.[4].




                                               4
                 1:20-cv-01213-JES # 12       Page 5 of 7




IT IS THEREFORE ORDERED:

1) Pursuant to its merit review of the complaint under 28 U.S.C. § 1915A, the

Court finds the Plaintiff alleges Defendants Correctional Officers Harms, Tkach,

and Prater were deliberately indifferent to his serious medical condition,

epilepsy, in violation of his Eighth Amendment rights on March 10-11, 2020.

The claim is stated against the Defendants in their individual capacities only.

Any additional claims shall not be included in the case, except at the Court’s

discretion on motion by a party for good cause shown or pursuant to Federal

Rule of Civil Procedure 15.

2) This case is now in the process of service. Plaintiff is advised to wait until

counsel has appeared for Defendants before filing any motions, in order to give

Defendants notice and an opportunity to respond to those motions. Motions filed

before Defendants' counsel has filed an appearance will generally be denied as

premature. Plaintiff need not submit any evidence to the Court at this time, unless

otherwise directed by the Court.

3) The Court will attempt service on Defendants by mailing each Defendant a

waiver of service. Defendants have 60 days from service to file an Answer. If

Defendants have not filed Answers or appeared through counsel within 90 days

of the entry of this order, Plaintiff may file a motion requesting the status of

service. After Defendants have been served, the Court will enter an order setting

discovery and dispositive motion deadlines.



                                     5
                   1:20-cv-01213-JES # 12      Page 6 of 7




4) With respect to a Defendant who no longer works at the address provided by

Plaintiff, the entity for whom that Defendant worked while at that address shall

provide to the Clerk said Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used only for

effectuating service. Documentation of forwarding addresses shall be retained

only by the Clerk and shall not be maintained in the public docket nor disclosed

by the Clerk.

5) Defendants shall file an answer within 60 days of the date the waiver is sent by

the Clerk. A motion to dismiss is not an answer. The answer should include all

defenses appropriate under the Federal Rules.         The answer and subsequent

pleadings shall be to the issues and claims stated in this Order. In general, an

answer sets forth Defendants' positions. The Court does not rule on the merits of

those positions unless and until a motion is filed by Defendants. Therefore, no

response to the answer is necessary or will be considered.

6) Once counsel has appeared for a Defendant, Plaintiff need not send copies of

his filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will

file Plaintiff's document electronically and send a notice of electronic filing to

defense counsel.     The notice of electronic filing shall constitute service on

Defendants pursuant to Local Rule 5.3. If electronic service on Defendants is not

available, Plaintiff will be notified and instructed accordingly.

7) Counsel for Defendants is hereby granted leave to depose Plaintiff at his place

of confinement. Counsel for Defendants shall arrange the time for the deposition.

                                      6
                        1:20-cv-01213-JES # 12      Page 7 of 7




      8) Plaintiff shall immediately notify the Court, in writing, of any change in his

      mailing address and telephone number. Plaintiff's failure to notify the Court of a

      change in mailing address or phone number will result in dismissal of this lawsuit,

      with prejudice.

      9) Within 10 days of receiving from Defendants’ counsel an authorization to

      release medical records, Plaintiff is directed to sign and return the authorization

      to Defendants’ Counsel.


IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:


      1) Dismiss Defendants Lieutenant John Doe and Sergeant John Doe for failure

      to state a claim upon which relief can be granted pursuant to by 28 U.S.C.

      §1915A; 2) Deny Plaintiff’s motion for appointment of counsel, [4]; 3) Attempt

      service on Defendants pursuant to the standard procedures; 4) Set an internal

      court deadline 60 days from the entry of this order for the court to check on the

      status of service and enter scheduling deadlines; and 5) Enter the Court's

      standard qualified protective order pursuant to the Health Insurance

      Portability and Accountability Act.

ENTERED this 30th day of October, 2020.




                                s/James E. Shadid
                  ____________________________________________
                               JAMES E. SHADID
                        UNITED STATES DISTRICT JUDGE



                                            7
